United States Court of Appeals
                                                                                  Fifth Circuit
                                                                                F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                                                                                October 12, 2005
                               FOR THE FIFTH CIRCUIT                        Charles R. Fulbruge III
                                                                                    Clerk


                                      No. 05-10453
                                    Summary Calendar



       MARY SEALS CHAPMAN,

                                                        Plaintiff-Appellant,

                                          versus

       ARLINGTON HOUSING AUTHORITY; HUD,
       U. S. GOVERNMENT; DORIS DAVIS; DORIS
       DAVIS REALTORS CORPORATION;
       JIMMIE MARTIN,

                                                        Defendants-Appellees.


                    Appeal from the United States District Court for
                             the Northern District of Texas
                               (USDC No. 4:05-CV-70)
           _________________________________________________________

Before REAVLEY, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

       Mary Seals Chapman appeals the district court’s sua sponte dismissal of her in

forma pauperis complaint as frivolous and for failure to state a claim, pursuant to 28



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
U.S.C. § 1915(e)(2)(B)(i) and (ii). We affirm for these reasons:

1.    None of the acts of defendants as alleged by Chapman in her complaint involved

      the violation of a constitutional right, and therefore, she has failed to state a 42

      U.S.C. § 1983 claim. Doe v. Rains County Indep. Sch. Dist., 66 F.3d 1402, 1406

      (5th Cir. 1995). A violation of state law is not cognizable under section 1983.

      Giovanni v. Lynn, 48 F.3d 908, 912-13 (5th Cir. 1995). Chapman’s conclusory

      allegation that her “civil rights” were violated is an insufficient basis for a section

      1983 claim. Kinash v. Callahan, 129 F.3d 736, 738 (5th Cir. 1997).

2.    In addition, Chapman does not allege in her complaint that (1) she is a member of

      a racial minority, or (2) defendants intentionally discriminated against her,

      necessary elements to support a claim under 42 U.S.C. § 1981 or 42 U.S.C. §

      1982. Green v. State Bar of Texas, 27 F.3d 1083, 1086 (5th Cir.1994); Bellows v.

      Amoco Oil, 118 F.3d 268, 274 (5th Cir. 1997).

3.    Further, we cannot discern from the complaint the manner in which Chapman has

      been discriminated against based on a disability, nor can we tell what disability

      forms the basis of the alleged discrimination. Accordingly, Chapman’s appeal is

      without arguable merit and is therefore frivolous. See Howard v. King, 707 F.2d
215, 219-20 (5th Cir. 1983).

AFFIRMED




                                              2